Citation Nr: 9914597	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for nerve damage, claimed 
as secondary to service-connected arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to May 1973 and 
from April 1975 to March 1981.  The veteran had an additional 
period of service from March 1981 to May 1983 which ended 
with an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1991 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

The Board notes that the veteran perfected four issues for 
appeal: 1) whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for gastritis; 2) entitlement to service 
connection for a heart murmur; 3) entitlement to the 
restoration of a 10 percent evaluation for arthritis of the 
lumbar spine and 4) entitlement to service connection for 
nerve damage, claimed as secondary to the service connected 
arthritis of the lumbar spine.  In a June 1995 decision, the 
Board restored the 10 percent evaluation for arthritis of the 
lumbar spine.  The remaining issues were remanded to the RO 
for further development.  In a May 1997 decision, the Board 
denied service connection for gastritis and for a heart 
murmur.  The claim for service connection for nerve damage 
was again remanded to the RO for compliance with the previous 
remand and for further development.  Said development having 
been completed, this matter is properly before the Board for 
adjudication.


FINDING OF FACT
The veteran has not provided competent medical evidence that 
claimed his nerve damage was caused by or permanently 
increased in severity due to service-connected arthritis of 
the lumbar spine.




CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for nerve damage.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a neurological 
disorder, which he claims is secondary to his service-
connected arthritis of the lumbar spine.  In the interest of 
clarity, the relevant law and VA regulations will be briefly 
reviewed.  The factual background of this case will then be 
described.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Relevant Law and Regulations

Service connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

Well grounded claims

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  In the absence of competent medical 
evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In a claim for secondary service connection, the veteran must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought, in 
order for the claim to be well-grounded.  See Jones v. Brown, 
7 Vet. App. 134 (1994).

Pertinent background

Service medical records reflect that the veteran began to 
have low back pain in 1979.  An electromyograph (EMG) 
conducted in November 1983 was normal.  There was a minimal 
finding of bizarre high frequency at the level of L4 on the 
right side paraspinous muscle, but no strong evidence of 
radiculopathy was found.  The veteran denied the presence of 
radiculopathy in February 1984 and May 1984.  

In August 1984, the veteran underwent an EMG.  He reported a 
history of chronic lumbosacral low back pain, more on the 
right than on the left, with occasional left hip pain and 
occasional numbness in the right toes with paresthesias of 
the right lower extremity.  He denied any weakness.  The 
impression was chronic lumbosacral back strain.  The examiner 
noted that there was no evidence of radiculopathy, myopathy 
or peripheral neuropathy.

At a VA examination in December 1985, the veteran reported 
difficulties with his back and numbness in his toes.  The 
diagnosis was early degenerative osteophyte formation of the 
spine.

The veteran was seen by a private physician, David W., M.D., 
in August 1986.  He reported that he sustained an injury to 
his low back in 1980 and since that time has had chronic low 
back pain with intermittent numbness in the toes of both 
feet.  He reported no weakness in the lower extremities.  
There were no apparent motor or sensory deficits in the lower 
extremities.  The diagnosis was progressive osteoarthritis of 
the facet joints at L4-5 with reverse spondylolisthesis.

In a June 1987 decision, the Board granted service connection 
for arthritis of the lumbar spine.

In a September 1989 VA outpatient treatment report, the 
veteran was noted to be neurovascularly intact.

A somatosensory evoked potential (SSEP) report of the tibial 
and peroneal nerves dated in January 1991 was suggestive of 
the presence of a radiculopathy, bilaterally.  The results 
also suggested a possible neuropathy of tibial and peroneal 
nerves which almost caused a conduction block.  The examiner 
recommended additional clinical correlation.  The diagnosis 
was lumbar radiculopathy.

In July 1991, the veteran underwent a VA orthopedic 
examination.  He reported a chronic occasional ache in his 
back which was not of any significance.  He indicated that he 
was unaware of any sensory disturbance to the lower 
extremities.  Reflexes were normal and no specific sensory 
deficit or weakness was appreciated in the lower extremities.  
The diagnosis was chronic lumbosacral discomfort without 
history of neurological deficit.  The examiner noted abnormal 
EMG findings which were not consistent with the physical 
findings.  A repeat EMG was recommended.

In August 1991, the veteran reported that his pain had 
resolved with no radiation, no numbness and no weakness.  
Motor and sensory examination was normal.  The EMG test 
results reflected the presence of mild sensory peripheral 
neuropathy without evidence of motor involvement or 
denervation, new since 1983 and no evidence of L3-S1 
radiculopathy on the left.  

In January 1992, the veteran reported leg parenthesis.  SSER 
was normal for the posterior tibia.  The test suggested 
against a significant myelopathy and responses were most 
compatible with a bilateral peroneal neuropathy between the 
separation of the sciatic nerve.  The examiner noted that 
marked lumbar spinal stenosis could also cause the same 
response.  These studies were repeated in April 1992.  The 
results showed that there was no conduction block of any 
lower extremity nerves.  The examiner noted that the findings 
were not inconsistent with a generalized lower extremity 
peripheral neuropathy or mild lumbosacral spinal stenosis.  
Radiological and clinical correlation were recommended.


In June 1995, the Board remanded this claim to the RO for 
further development including a VA neurological examination.  
A VA neurological examination was conducted in August 1996.  
The veteran complained of back pain and paresthesias in his 
legs and toes.  The examiner found no objective evidence of 
radiculopathy or neuropathy with gross testing.  The examiner 
commented that the examination was unremarkable.  Additional 
studies were, however, ordered by the examiner.  Later that 
month, the veteran underwent additional studies.  The studies 
showed sensory peripheral neuropathy of the lower extremities 
with no motor involvement and with no ongoing denervation in 
L4-L5 or S1 root innervated muscles.

In January 1997, a bone scan conducted by private physician 
Donna B. showed skeletal activity which was grossly within 
normal limits, except for a mild degenerative pattern at the 
L4-5 and L5-S1 levels.

In May 1997, the Board found that the August 1996 examiner 
failed to indicate whether the sensory peripheral neuropathy 
of the lower extremities notes was causally related to the 
service connected arthritis of the lumbar spine, despite the 
instructions of the June 1995 remand.  Therefore, the case 
was again remanded for compliance with the previous remand 
and for additional development.

In September 1997, the veteran underwent a VA neurology 
examination.  The examiner indicated that the veteran had a 
long history of low back pain without any definite 
neurological deficit.  The neurological and back examination 
were unremarkable with preserved motor reflex and sensory 
testing.  The veteran was found to have a mild sensory 
neuropathy by nerve conduction study testing.  The examiner 
was unable to determine the etiology of the sensory 
neuropathy.  However, it was his opinion that the neuropathy 
was not caused by the low back disability.  The examiner 
indicated that the sensory neuropathy is an independent 
disorder.  


Analysis

The veteran does not claim and the record does not show that 
nerve damage was incurred or aggravated in service.  He 
contends that nerve damage occurred secondary to his service-
connected arthritis of the lumbar spine.

As set forth above, in order for a claim to be well-grounded, 
there must be competent evidence of a 1) current disability; 
2) a service-connected disability and 3) a nexus between the 
service-connected disability and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the medical evidence of record shows that the 
veteran currently has mild sensory neuropathy.  Thus, the 
first prong of the Caluza analysis has been satisfied.  There 
is  a service-connected disability, namely arthritis of the 
lumbar spine.  The second prong of the Caluza analysis 
therefore has also been satisfied.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  In 
this respect, the veteran's claim fails.  There is no 
evidence of a nexus between the current disability and the 
service connected disorder.  Indeed, although the etiology of 
the veteran's mild sensory neuropathy is undetermined, the 
only medical evidence directly on point, the September 1997 
VA examiner's opinion, indicated that the claimed 
neurological disorder was not caused by the veteran's low 
back disability.  

The veteran has not presented any competent medical evidence 
to support his contention that his current complaint of 
sensory neuropathy is causally related to service or to a 
service connected disability.  Though he alleges a connection 
between his service-connected back disability and his sensory 
neuropathy, the record does not show that the veteran possess 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
testimony to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore that evidence does not 
establish a well- grounded claim.  See also Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).

In summary, there is no medical evidence of a link between 
the diagnosis of mild sensory neuropathy and the service 
connected lumbar spine disability.  Therefore, the third 
Caluza prong has not been satisfied, and the veteran's claim 
for service connection for nerve damage is not well-grounded.  
The claim of entitlement to service connection for a 
neurological disability on a secondary basis is therefore 
denied.

Additional Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  Specifically, medical evidence of a nexus between 
the diagnosed nerve disorder and the service connected 
arthritis of the lumbar spine is necessary to well-ground the 
claim.

ORDER

A well-grounded claim not having been presented, the claim 
for service connection for nerve damage is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

